       Case 1:18-cv-00744-WJ-KK Document 185 Filed 04/24/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

IN RE: GOLD KING MINE RELEASE
IN SAN JUAN COUNTY, COLORADO,                                        No. 1:18-md-02824-WJ
ON AUGUST 5, 2015

This Document Relates to: No. 1:18-cv-00744-WJ-KK

            MEMORANDUM OPINION AND ORDER GRANTING
     DEFENDANT SUNNYSIDE GOLD CORPORATION’S MOTION TO DISMISS

       THIS MATTER comes before the Court on Defendant Sunnyside Gold Corporation’s

(“Sunnyside”) Motion to Dismiss Second Amended Complaint and Supporting Memorandum,

Doc. 450, filed February 4, 2020 (“Sunnyside’s Motion to Dismiss”).

       The Allen Plaintiffs filed a Second Amended Complaint to add five new Plaintiffs

(“Additional Plaintiffs”). See Doc. 445, filed January 21, 2020.

       Sunnyside moves to dismiss the Second Amended Complaint as to the Additional Plaintiffs

on the basis that any claims the Additional Plaintiffs may have are barred by the statute of

limitations. See Sunnyside’s Motion to Dismiss at 1. Sunnyside contends that the “Second

Amended Complaint specifically alleges the date of the injury and the date that any cause of action

accrued” as being based on the release from the Gold King Mine on August 5, 2015, that entered

Plaintiffs’ property and contaminated their land and crops. See Sunnyside’s Motion to Dismiss

at 3. The Allen Plaintiffs filed their Second Amended Complaint on January 21, 2020, which is

approximately 4 years and five months after the Gold King Mine Release. The Court has

previously ruled that New Mexico’s four-year statute of limitations applies. See Doc. 182 at 2,

filed May 31, 2019.

       The Allen Plaintiffs assert that the claims of the Additional Plaintiffs are not barred by the

statute of limitations, based on the continuing wrong doctrine, because “harmful heavy metals
        Case 1:18-cv-00744-WJ-KK Document 185 Filed 04/24/20 Page 2 of 3



remain embedded in the riverbed upstream of the Plaintiffs and threatens to remobilize during

natural runoff, storms, or other events.” Allen Plaintiffs’ Response at 1, Doc. 465, filed February

18, 2020.

        Under the continuing wrong doctrine, “where a tort involves a continuing or repeated

injury, the cause of action accrues at, and limitations begin to run from, the date of the last injury.

In other words, the statute of limitations does not begin to run until the wrong is over and done

with.” Tiberi v. Cigna Corp., 89 F.3d 1423, 1430-1431 (10th Cir. 1996) (citations omitted). “A

continuing violation is occasioned by continual unlawful acts, not by continual ill effects from the

original violation.” McCormick v. Farrar, 147 Fed.Appx. 716, 720 (10th Cir. 2005) (quoting

Bergman v. United States, 751 F.2d 314, 317 (10th Cir. 1984)). The continuing wrong doctrine

“cannot be employed where the plaintiff's injury is definite and discoverable, and nothing

prevented the plaintiff from coming forward to seek redress.” Tiberi v. Cigna Corp., 89 F.3d at

1431.

        The Court grants Sunnyside’s motion to dismiss the Second Amended Complaint as to the

Additional Plaintiffs because those claims are barred by the four-year statute of limitations.

Sunnyside’s alleged wrongful conduct occurred on or before August 5, 2015. The Additional

Plaintiffs’ injuries were definite and discoverable, and nothing prevented them from coming

forward to seek redress. The Additional Plaintiffs asserted their claims in the Second Amended

Complaint which was filed on January 21, 2020, which is which is approximately 4 years and five

months after the Gold King Mine Release.

        IT IS ORDERED that:

        (i)    Defendant Sunnyside Gold Corporation’s Motion to Dismiss Second Amended

               Complaint and Supporting Memorandum, Doc. 450, filed February 4, 2020, is



                                                  2
Case 1:18-cv-00744-WJ-KK Document 185 Filed 04/24/20 Page 3 of 3



     GRANTED as to the Additional Plaintiffs.




                                ________________________________________
                                CHIEF UNITED STATES DISTRICT JUDGE




                                   3
